DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-3, 5-10) in the reply filed on 2/19/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 4/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 1-3, 5-10, the recitation of numerals in the claims render the scope of the claims unclear.  Furthermore, the recitation “means or mechanism” is unclear as to whether applicant is invoking 35 USC 112, sixth paragraph.
Claim limitation “means or mechanism of attaching and detaching” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims recite structure of the means.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0134161 to Fogel.
		Regarding claim 1, Fogel discloses a stacked container (Fig 6) capable of holding pills comprising an upper unit (12) comprising a dispensing end (14) capable of dispensing pills, a circular side wall (38) enclosing an inner cavity (32) able to store a plurality of pills, an enclosed bottom end (37), a lower unit (11) comprising a dispensing end (15) capable of dispensing pills, a circular side wall (39) enclosing an inner cavity (33) able to store a plurality of pills, an enclosed 
		Regarding claims 5, 7, Fogel further discloses dispensing cap (17) with a flip top (Fig 3) secured to an end and circular aperture (14) able to release a pill, with a circular side wall able to snap onto and off the dispensing end (Fig 1) since it has the structure as recited.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2009/0223999 to Hill et al (Hill).
		Regarding claim 1, Hill discloses a stacked container (Fig 4) capable of holding pills comprising an upper unit (11a) comprising a dispensing end (at 12) capable of dispensing pills, a circular side wall enclosing an inner cavity able to store a plurality of pills, an enclosed bottom end (opposite 12), a lower unit (11b) comprising a dispensing end (at 13) capable of dispensing pills, a circular side wall enclosing an inner cavity able to store a plurality of pills, an enclosed bottom end (opposite 13), a dispensing cap (12, 13) on the dispensing end of both the upper and lower unit, a means or mechanism (40, 41) of attaching and detaching the upper unit enclosed bottom end to the lower unit enclosed bottom end to enable the upper unit to be stackable upon the lower unit when the lower unit is inverted (Fig 4).
Regarding claim 5, Hill further discloses dispensing cap comprising a flip top (12a, 13a) pemernantely secured on an end to the cap (12, 13) and able to move into open position by releasing from opposing end, a circular aperture (12c, Fig 1c) positioned beneath the flip top, the aperture able to release a pill from the container when in open position since it has the structure as recited.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0107699 to Atto et al. (Atto).
		Regarding claim 1, Atto discloses a stacked container (60, Fig 7-8) capable of holding pills comprising an upper unit (62) comprising a dispensing end (see Fig 2) capable of dispensing pills, a circular side wall (66) enclosing an inner cavity able to store a plurality of pills, an enclosed bottom end (70), a lower unit (64) comprising a dispensing end (see Fig 2) capable of dispensing pills, a circular side wall (68) enclosing an inner cavity able to store a plurality of pills, an enclosed bottom end (72), a dispensing cap (22, 32, Fig 2) on the dispensing end of both the upper and lower unit, a means or mechanism (80, 82) of attaching and detaching the upper unit enclosed bottom end (70) to the lower unit enclosed bottom end (72) to enable the upper unit to be stackable upon the lower unit when the lower unit is inverted (Fig 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atto in view of US 2005/0056646 to Gary and US Patent No. 5,669,516 to Horn.
		Regarding claim 2, Atto discloses the stacked pill container of claim 1 and further discloses the means of attaching to be a magnetic means comprising a magnet (80) attached to upper unit enclosed bottom end (70) and a ferromagnet (82) attached to lower unit enclosed bottom end (72) but does not teach the means or mechanism comprising a metal plate with at least two opposing magnets permanently fixed to outside surface of the plate.  However, Gary discloses a magnetic holder (Fig 14) comprising a plate (44) with at least two opposing magnets (46) permanently fixed to outside surface of the plate (44).  One of ordinary skill in the art would have found it obvious to incorporate a plate with additional magnets to Atto as suggested by Horn in order to facilitate a magnetic connection since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, the modification would have resulted in the units would be securely able to affix together by the at least four magnets and also capable of being separated by pulling the units apart since it has the structure as recited.  The modified Atto does not teach the plate made of metal.  However, Horn discloses a magnetic holder (Fig 13), the holder comprising a plate (214) made of metal to hold magnets (210) on its exterior surface.  One of ordinary skill in the art would have found it obvious to manufacture the 
Regarding claim 3, the modified Atto teaches the container of claim 2 and further teaches four magnets in total (46, Gary) two on each bottom end and positioned about 45 degrees apart and aligned to metal plates (44, Gary) outer edge.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atto in view of US Patent No. 4,358,032 to Libit.
Regarding claim 5, Atto discloses the container of claim 1 but does not teach the cap structure as recited.  Libit discloses a container (Fig 1) and in particular discloses dispensing cap (10) comprising a flip top (16) permanently secured on an end (90) to the dispensing cap and able to move to an open position (Fig 2) by releasing from an opposing cap end (72) and a circular aperture (15) positioned beneath the flip top, said aperture able to release at least one pill from the container when the flip top (16) is in open position.  One of ordinary skill in the art would have found it obvious to substitute the Atto cap with a cap having a flip top as suggested by Libit in order to facilitate closure and dispensing since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claim 6, the modified Atto teaches the container of claim 5 and further teaches dispensing cap (10) comprising an indentation (70) below the opposing cap end to enable pushing of the flip top to open position.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atto in view of US Patent 6,971,521 to Pinyot.
In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). Note further that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735